       Case 1:18-cv-00993-RA-SLC Document 110 Filed 09/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ANNAMARIE TROMBETTA,

                               Plaintiff,

       against
                                                          CIVIL ACTION NO.: 18 Civ. 993 (RA) (SLC)

NORB NOVOCIN, et al.,                                                        ORDER

                               Defendants.




SARAH L. CAVE, United States Magistrate Judge.

       The Motion to Dismiss filed by Defendants WorthPoint Corporation and William Seippel

(the “WorthPoint Defendants”) is pending before the Honorable Ronnie Abrams. (ECF No. 60).

Because the WorthPoint Defendants’ Motion to Quash (ECF No. 107) and Motion to Strike (ECF

No. 108) are intertwined with the Motion to Dismiss, Judge Abrams will decide them when ruling

on the Motion to Dismiss. Accordingly, no summonses shall be issued in this case pending Judge

Abrams’s decision on the Motion to Dismiss.

       The Clerk of Court is respectfully directed to mark ECF No. 36 as the “Operative Amended

Complaint.” (See ECF No. 40 at 1 n.2, 14 (construing ECF No. 36 as Ms. Trombetta’s proposed

amended complaint and deeming it to be the operative amended complaint). In addition, the

Clerk of Court is respectfully directed to update the case caption to reflect the correct spelling of

the parties’ names as detailed below:

   1. Plaintiff: Annamarie Trombetta

   2. Defendants:       Norb Novocin; Marie Novocin; Estate Auctions, Inc.; WorthPoint

       Corporation; and William Seippel.
         Case 1:18-cv-00993-RA-SLC Document 110 Filed 09/24/20 Page 2 of 2




         The Clerk of Court is respectfully directed to mail a copy of this Order to Ms. Trombetta

at the address below.


Dated:          New York, New York
                September 24, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge



Mail To:                               Annamarie Trombetta
                                       175 East 96th Street (12R)
                                       New York, NY 10128




                                                 2
